DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2022.
Applicant’s election without traverse of Group I in the reply filed on 04/29/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 5, the limitation “further comprising a layer of aluminum” is indefinite because it is unclear what structure of the medicament holder comprises a layer of aluminum.  The examiner raises a question if the first cap liner comprises an aluminum layer or what other structure, such as the base, first insert holder, second medicament insert, second cap liner, or cap, comprises an aluminum layer.  The language in the claim does not specifically recites which structure comprises a layer of aluminum.  Regarding claim 16, “said second insert holder” lacks antecedent basis.  Claim 1 recites “second medicament insert removably disposed with the second medicament holder”.  The claim is indefinite because it is unclear to which of the second medicament insert or the second medicament holder, previously introduced in claim 1, applicant is referring.  Regarding claim 26, the claim is indefinite for the same reasons explained to claim 16.  Recited language “the second insert holder” in line 10, lacks antecedent basis.  Again, it is unclear if applicant is referring to the previous “second medicament insert” or the “second medicament holder”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 12, 16, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441) in view of Seidner (5,366,069) and Lorenzen (2,335,016).
Claims 1 and 26
Keffeler discloses a medicament holder or kit for a medicament holder comprising a base (12) having a surface, the surface comprising a first and second medicament holder receptacles (34); a first insert holder (14) removably disposed with the first medicament holder receptacle; a second medicament insert (14) removably disposed with the second medicament holder, the second medicament insert is configured to removably store at least one second medicament (see column 1 lines 61-65 and column 2 lines 12-17); and a cap (16) comprising a first cap element (defined by group of covers 50 disposed over the first insert holder), a second cap element (defined by group of covers 50 disposed over the second medicament insert), and a bridge (76) connecting said first cap element and said second cap element, the first cap element is configured for removable attachment to said first medicament holder receptacle and the second cap element is configured for removable attachment to said second medicament holder receptacle (see column 3 lines 25-41 and figure 2).  Keffeler does not disclose a first medicament insert removably disposed with the first insert holder.  Keffeler does not disclose a first cap liner removably disposed on the first insert holder and a second cap liner removably disposed on the second medicament insert.  However, Seidner discloses a storage assembly comprising multiple compartments (defined by 1st compartment 22 formed between end wall 16 and partition 21, and 2nd compartment 23 formed between end wall 17 and partition 21) and each compartment comprising inserts/racks (26) removably disposed within the first and second compartment, and forming sub-compartments or apertures (see figures 1, 2, 4 and column 3 lines 53-56, 63-65 and column 4 lines 15-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify insert holder of Keffeler including the inserts/racks as taught by Seidner for further segregation of the medicaments disposed within the first medicament holder receptacle.  After Keffeler is modified by Seidner, the inserts/racks would be capable to removably store at least one first medicament.  Regarding the limitation of the first and second cap liners, Lorenzen discloses a capsule container comprising multiple compartments divided by a partition wall (15), the compartments covered by cap liners/flaps (21) including semi-circular openings (23) to provide a convenient way of dispensing capsules from the compartments (see figures 1, 2 and page 1, column 2, lines 25-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keffeler and Seidner providing cap liners/flaps at the top of the compartments as taught by Lerenzen for a convenient dispensing of the medicaments disposed in the compartments.
Claim 2
Keffeler further discloses the base comprises plastics (see column 6 lines 22-24).
Claim 10
Keffeler further discloses a first medicament (88) disposed within an aperture of the first medicament insert (see figure 4 and column 4 lines 38-40).
Claims 12 and 18
Keffeler as modified by Seidner discloses medicaments disposed in each of the sub-compartments or apertures.  Keffeler and Seidner does not disclose the amount of medicament in each of the sub-compartments or apertures.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keffeler and Seidner having any amount, i.e. three first medicaments in each of the apertures of the first medicament insert and four second medicaments in each of the four apertures of the second medicament holder, of medicaments disposed in the sub-compartments/apertures depending on users preference on the amount of medicament to carry in each of the sub-compartment/aperture.
Claim 16
Keffeler further discloses a second medicament at least one second medicament (88) disposed within at least one aperture with said second insert holder (see figure 4 and column 4 lines 38-40).
Claim 3, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441), Seidner (5,366,069) and Lorenzen (2,335,016) as applied to claim 1 above, and further in view of Beale (US 2003/0047838).
Claims 3, 4, 6 and 8
Keffeler as modified does not disclose the material used for the first insert holder and/or the first and second cap liners.  However, Beale discloses polytetrafluoroethylene plastic as a material used in containers for holding food is beneficial adds or transfers nothing to the foods, such as additives, to compromise or contaminate the flavor or odor to foods (see [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keffeler, Seidner and Lorenzen having the first insert holder and the cap liners made from polytetrafluoroethylene plastic to prevent compromise or contaminate the flavor or odor of the medicaments contained within the medicament holder.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441), Seidner (5,366,069) and Lorenzen (2,335,016) as applied to claim 1 above, and further in view of Trombley (US 9,938,075).
Claims 4-6
Keffeler as modified does not disclose the material used for first and second cap liners  However, Trombley discloses a container for storing medicaments, the container comprising a cap liner (20) formed from plastic and aluminum which provide a sufficient barrier from environmental conditions including humidity and gasses (see column 2 lines 21-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keffeler, Seidner and Lorenzen including a cap liners as taught by Trombley in top of the first insert holder and second medicament holder to provide a sufficient barrier from environmental conditions.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441), Seidner (5,366,069) and Lorenzen (2,335,016) as applied to claim 1 above, and further in view of Priebe (US 2014/0262884).
Claims 7 and 9
Keffeler further discloses the second medicament holder comprises plastic material (see column 6 lines 22-24).  Keffeler does not disclose the material used for the cap elements.  Keffeler does not explicitly discloses polypropylene for the second medicament holder.  However, Priebe discloses a medicine storage comprising an insert holder and a cap (12) made from polypropylene plastic (see [0124]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second medicament holder and the cap elements of Keffeler being formed from polypropylene plastics as taught by Priebe since polypropylene is an FDA approved material for enclosing medicaments. 
Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441), Seidner (5,366,069) and Lorenzen (2,335,016) as applied to claim 1 or 12 above, and further in view of Heath (4,804,101).
Claims 11, 13 and 14
Keffeler further discloses the medicament disposed in the first medicament insert (see figure 4).  Keffeler does not explicitly discloses the medicament is nitroglycerin.  However, Heath discloses nitroglycerin pills/tablets disposed within a compartment of a container (see column 6 lines 4-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have nitroglycerin pills disposed within the compartments as a type of medicament stored within the medicament holder. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441), Seidner (5,366,069) and Lorenzen (2,335,016) as applied to claim 1 above, and further in view of Hodgson (WO 2008/135468).
Keffeler as modified does not disclose the oxygen within the aperture of the first medicament insert is reduced by dilution with nitrogen gas or carbon dioxide.  However, Hodgson discloses a container storing smokeless tobacco products which may be vacuum sealed by flushing with nitrogen prior to sealing of the container to reduce the exposure of the product to ambient air during transport and storage (see page 12 lines 26-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vacuum the medicament holder of Keffeler as modified by flushing nitrogen as taught by Hodgson to reduce the exposure of the medicaments to ambient air during transport and storage.
Claims 17, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441), Seidner (5,366,069) and Lorenzen (2,335,016) as applied to claims 16 or 18 respectively above, and further in view of Robertson (US 6,516,950).
Claims 17 and 19
Keffeler does not disclose acetylsalicylic acid as a second medicament.  However, Robertson discloses aspirin/acetylsalicylic acid disposed within a medicament carrier (see column 3 lines 64-67 and column 4 lines 1-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have aspirin/acetylsalicylic acid disposed within the compartments as a type of medicament stored within the medicament holder.  
Claim 20
Keffeler as modified does not disclose the amount in milligrams for the medicament.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the medicament with any specific dose of the active ingredient, i.e. 81 mg, depending on the desired strength of the medicament disposed within the holder.
Claim 21
Keffeler as modified does not disclose instructions for use on the surface of the base.  However, Robertson discloses a carrier for medicaments (10) comprising a base (12) and a cover (14), and instructions provided as indicia disposed in the base.  Robertson discloses the instructions could include information about the drugs or about its use (see column 4 lines 45-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medicament holder of Keffeler as modified including instructions as taught by Robertson to instruct the user about the drugs and its use contained within the medicament holder.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Keffeler (4,741,441), Seidner (5,366,069) and Lorenzen (2,335,016) as applied to claim 1 above, and further in view of Paoletti (US 7,225,598).
Keffeler does not disclose a tamper resistant tape placed on the cap.  However, Paoletti discloses a container (5) for medications comprising a cap (18) and a tamper resistant tape/seal (10) is placed on the cap (see figures 1 and 6).  Paoletti discloses the tamper resistant tape/seal includes perforated lines (19) for removal of the seal gaining access to the container (see column 3 lines 37-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medicament holder of Keffeler as modified including a tamper-resistant tape/seal as taught by Paoletti for tamper-proof evidence to the user that the container has not been previously open.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736